Per Curiam.
This is an appeal from the First Judicial District Court of Essex county where the judge, sitting without a jury, rendered a judgment in favor of the plaintiff and against the defendant in the sum of $200. The action was to recover for money loaned.
There are four determinations specified as grounds of appeal. The first is that the court erred in refusing to direct a verdict in favor of the defendant, and the second is that the court erred in finding for the plaintiff in that no competent proof of the loan to the defendant was offered. Both of these specifications amount to the same thing, namely, a charge that there is no evidence to sustain a verdict. The following testimony, which appears in the state of facts settled by the judge, negatives the grounds just mentioned:
“Plaintiff was duly sworn and testified that on February 24th, 1931, the defendant requested the loan of $200, stating that he needed the money and would return it in a reasonable time. Plaintiff together with the defendant drove to the bank *342and withdrew the $200 from his account in the bank and gave it to the defendant.”
That supplies the proof, believing which the court was justified in making the award. The fact that the testimony was contradicted by the defense is immaterial on these points.
The third specification is that “the court erred in not entering judgment for the defendant on the ground that the plaintiff failed to prove his case by a preponderance of the evidence,” and the fourth is that “the court erred in finding for .the plaintiff on the ground that the verdict was against the weight of evidence.” These points are not well taken on an appeal. Catterall v. Otis Co., 103 N. J. L. 381; 135 Atl. Rep. 865.
The judgment below will he affirmed.